  Case 2:17-cv-04304-JAK-FFM Document 270 Filed 09/30/19 Page 1 of 1 Page ID #:9807
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

CASE NO.: CV 17-4304-JAK(FFMx)                                        Date: September 30, 2019

TITLE: J.R., et al. v. Oxnard School District, et al.
===========================================================================
PRESENT:
                               HON. PATRICK J. WALSH, JUDGE
             Isabel Martinez                                Court Smart 9/30/19
              Deputy Clerk                                    Court Smart

ATTORNEYS PRESENT FOR PLAINTIFFS:                ATTORNEYS PRESENT FOR DEFENDANTS:

             Shawna L. Parks                             Albert A. Erkel , Jr.
             Stuart Seaborn                              Norma Nava Franklin


PROCEEDINGS: Settlement Conference

      The case is called and appearances are made. The Court met with counsel and the parties.
A Telephonic Conference for further settlement negotiations is set for October 15, 2019 at 1:30
p.m.




                                                                                        1:00

MINUTES FORM 90                                                          Initials of Deputy Clerk IM
CIVIL -- GEN
